               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

JOHNNY WEAVER,                                    )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-19-299-STE
                                                  )
ANDREW M. SAUL,                                   )
Commissioner of the Social Security               )
Administration,                                   )
                                                  )
       Defendant.                                 )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

application for benefits under the Social Security Act. The Commissioner has answered

and filed a transcript of the administrative record (hereinafter TR. ____). The parties have

consented to jurisdiction over this matter by a United States magistrate judge pursuant

to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court AFFIRMS the

Commissioner’s decision.

I.     PROCEDURAL BACKGROUND

       Initially and on reconsideration, the Social Security Administration (SSA) denied

Plaintiff’s application for benefits. Following a hearing, an Administrative Law Judge (ALJ)

issued a partially unfavorable decision. (TR. 21-35). Subsequently, the Appeals Council
denied Plaintiff’s request for review,1 making the ALJ’s decision the final decision of the

Commissioner.

II.      THE ADMINISTRATIVE DECISION

         The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§ 404.1520. At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity since October 23, 2015, his amended alleged onset date. (TR. 24). At step

two, the ALJ determined that Mr. Weaver had the severe impairment of disorder of the

spine. (TR. 24). At step three, the ALJ found that Plaintiff’s impairment did not meet or

medically equal any of the presumptively disabling impairments listed at 20 C.F.R. Part

404, Subpart P, Appendix 1 (TR. 26).

         At step four, the ALJ concluded that between the amended alleged onset date of

disability of October 23, 2015 through March 26, 2017, Mr. Weaver retained the residual

functional capacity (RFC) to perform sedentary work as defined in 20 CFR 404.1567(a),

except he could only occasionally stoop. (TR. 26).2 At the administrative hearing, the ALJ

presented these limitations to a vocational expert (VE) to determine whether there were

other jobs in the national economy that Plaintiff could perform. (TR. 75-76). Given the

limitations, the VE identified three jobs from the Dictionary of Occupational Titles (DOT).

(TR. 76-78). The ALJ adopted the VE’s testimony and concluded that between October



1
    (TR. 1-3).

2
  The only relevant period is between October 23, 2015 through March 26, 2017, when the ALJ
concluded that Plaintiff was not disabled. The ALJ concluded that Mr. Weaver was disabled
beginning March 27, 2017 through the date of the decision.
                                            2
23, 2015 through March 26, 2017, Mr. Weaver was not disabled at step five based on his

ability to perform the identified jobs. (TR. 34, 35).

III.   STANDARD OF REVIEW

       This Court reviews the Commissioner’s final decision “to determin[e] whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). Under the “substantial evidence” standard, a court looks to an existing

administrative record and asks whether it contains “sufficien[t] evidence” to support the

agency’s factual determinations. Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

“Substantial evidence … is more than a mere scintilla … and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Biestek v. Berryhill, 139 S. Ct. at 1154 (internal citations and quotation marks omitted).

       While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

IV.    ISSUE PRESENTED

       On appeal, Mr. Weaver alleges the ALJ erred in his treatment of findings from two

medical providers. (ECF No. 12:3-12).




                                              3
V.    THE ALJ’S EVALUATION OF FINDINGS FROM TWO MEDICAL PROVIDERS

      Plaintiff alleges that the ALJ improperly considered opinions from Dr. Stephen

Wilson and Dr. R.D. Schubert. (ECF No. 12:3-12). The Court disagrees.

      On April 7, 2016, Dr. Wilson examined Plaintiff in connection with a worker’s

compensation claim which involved injuries to Plaintiff’s cervical and lumbar spines and

his right shoulder and arm. (TR. 606-612). Ultimately, Dr. Wilson rendered several

opinions regarding:

          •   the cause of Plaintiff’s injuries;

          •   a decrease in Plaintiff’s range of motion in his lumbar flexion and extension
              as well as his left and right lateral flexion;

          •   weakness in Mr. Weaver’s lumbar flexors and extensors and weakness and
              neuropathy in Plaintiff’s left lower extremity;

          •   the fact that Plaintiff had reached maximum medical improvement and
              sustained a 54% whole person permanent partial impairment to his lumbar
              spine;

          •   Plaintiff’s need for pain management;

          •   Plaintiff’s need to see a urologist for his sexual dysfunction which was
              secondary to his work-related injury;

          •   Plaintiff’s entitlement to disfigurement;

          •   Plaintiff’s inability to perform his prior work duties; and

          •   Plaintiff’s ability to perform work so long as it involved no lifting, carrying,
              pushing, or pulling of greater than 50 pounds.

(TR. 611-612).




                                               4
         On September 7, 2016, Dr. Schubert authored an “Electrodiagnostic Report” which

showed “moderate” findings on Plaintiff’s left peroneal nerve3 and “severe” findings for

the L5-S1 pain pathway on Plaintiff’s left sural nerve.4 (TR. 651). As a result, Dr. Schubert

stated that “[a] compressive lesion at the L5-S1 spinal level should be considered [and]

[c]omparison with lumbar MRI study may be diagnostic.” (TR. 651).

         The ALJ noted Dr. Wilson’s examination and Dr. Schubert’s report and stated:

         Examination by M. Stephen Wilson, M.D., in April 2016 showed decreased
         lumbar flexion and extension; left lower extremity weakness; and weakness
         of the lumbar flexors and extensors. … Sensory nerve conduction study in
         September 2016 showed moderate findings on the peroneal nerve on the
         left at L5 and severe findings of the surreal [sic] nerve on the left at S1.

(TR. 30). Mr. Weaver takes issue with the ALJ’s treatment of both physicians’ findings,

arguing “the ALJ erred when he gave less than controlling weight or great weight to two

objectively determined opinions that told him, by objective testing, that Mr. Weaver was

not neurologically intact, had weakness in the legs, and he would be extremely limited in

walking and standing secondary to severe neurologic loss of function—he cannot feel his

feet and he has weakness.” (ECF No. 12:9). According to Mr. Weaver, the ALJ “played

doctor”, minimizing the physicians’ findings in lieu of his own subjective opinion. (ECF No.

12:9).




3
     The peroneal nerve is on the outside of the fibula just below the knee. See
https://www.mayoclinic.org/diseases-conditions/foot-drop/multimedia/peroneal-nerve/img-
20008172.

4
   The sural nerve arises below the knee and travels superficially in the posterior leg. See
https://www.sciencedirect.com/topics/neuroscience/sural-nerve.
                                              5
         The Court begins by noting that the ALJ has a duty to consider all medical opinions

in the record and discuss the weight he assigns to such opinions. Keyes-Zachary v. Astrue,

695 F.3d 1156, 1161 (10th Cir. 2012). A “medical opinion,” in turn, is a regulatory term

reserved for “judgments about the nature and severity of a claimant’s impairment(s),

including his symptoms, diagnosis and prognosis, what he can still do despite

impairment(s), and his physical and mental restrictions.” Lackey v. Barnhart, 127 F. App’x

455, 457 (10th Cir. 2005) (alterations and internal quotation marks omitted); accord 20

C.F.R. §§ 404.1527(a)(1).

         Dr. Schubert’s report does not qualify as a “medical opinion” which the ALJ was

required to weigh, as it merely reported findings regarding particular nerves tested and

suggested that further studies were warranted which “may be diagnostic.” (TR. 651). Dr.

Schubert neither diagnosed Plaintiff nor made any statement about Mr. Weaver’s

symptoms or specific work-related abilities or limitations. Dr. Wilson’s report, on the other

hand, is considered a “medical opinion” which the ALJ was required to weigh. The ALJ’s

failure to expressly weigh the opinion constitutes error, but the error is harmless.

         Mr. Weaver contends that he ALJ “failed to recite all of Dr. Wilson’s findings,”5 but

Plaintiff does not identify any particular “findings” or specify why he believes

consideration of the same would have helped him. Plaintiff also criticizes the ALJ for failing

to evaluate Dr. Wilson’s opinion that “Mr. Weaver’s body does not work properly,” 6 but

Dr. Wilson offered no such opinion. See TR. 606-612. Perhaps Plaintiff is referring to Dr.



5
    (ECF No. 12:7).

6
    (ECF No. 12:6).
                                               6
Wilson’s opinion that Mr. weaver sustained a 54% whole person permanent partial

impairment to his lumbar spine. (TR. 612). But even with such impairment, Dr. Wilson

ultimately concluded that Mr. Weaver was capable of performing work so long as it

involved no lifting, carrying, pushing, or pulling of greater than 50 pounds. (TR. 612).

Plaintiff states that the Dr. Wilson’s “actual medical opinion directly impacts and

contradicts the ALJ’s RFC and ultimate finding of non-disability,”7 but he is mistaken.

Because the ALJ concluded that Mr. Weaver retained the RFC to perform sedentary work

as defined in 20 CFR 404.1567(a), with the added limitation of only occasional stooping,

Dr. Wilson’s opinion was not only consistent with the RFC, but more favorable to Mr.

Weaver. As a result, any error in the ALJ’s failure to accord specific weight to Dr. Wilson’s

opinion is found to be harmless. See Keyes-Zachary v. Astrue, 695 F.3d 1156, 1163 (10th

Cir. 2012) (ALJ’s error in failing to state whether he deemed opinion persuasive or the

amount of weight accorded thereto was harmless because the opinion was consistent

with the RFC and in some areas, the RFC was more favorable to Plaintiff than the omitted

opinion); Allen v. Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004) (approving harmless-

error analysis when “based on material the ALJ did at least consider (just not properly),

we could confidently say that no reasonable administrative factfinder, following the

correct analysis, could have resolved the factual matter in any other way.”); Howard v.

Barnhart, 379 F.3d 945, 947 (10th Cir. 2004) (“When the ALJ does not need to reject or

weigh evidence unfavorably in order to determine a claimant’s RFC, the need for express

analysis is weakened.”).



7
    (ECF No. 12:6).
                                             7
                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

For the reasons explained, the Court AFFIRMS the Commissioner’s decision

       ENTERED on February 18, 2020.




                                             8
